Order
PER CURIAM.
Gary D. Edgington appeals from the order of the Circuit Court of Cass County denying his post-conviction motion for DNA testing, as authorized by § 547.035. In 1997, the appellant was convicted, after a jury trial in the Circuit Court of Cass County, of second-degree murder, in violation of § 565.021, and armed criminal action (ACA)> in violation of § 571.015, and was sentenced to concurrent prison sentences of thirty years in the Missouri Department of Corrections. In his post-conviction motion for DNA testing, the appellant seeks to have DNA testing done on a pair of tennis shoes that were introduced by the State at trial, which *751connected him to the crimes of which he was convicted. He alleges in his motion that he believed that DNA testing of the tennis shoes would show that his co-defendant, Donald McNeal, was the sole perpetrator of the offenses of which the appellant was convicted in this case.
The appellant raises one point on appeal. He claims that the motion court clearly-erred in denying his § 547.035 post-conviction motion for DNA testing, after an evi-dentiary hearing, because it violated his right to due process by not appointing counsel to represent him at the hearing, as required by § 547.035.6, and conducted the hearing without his being present.
We affirm, pursuant to Rule 84.16(b).